EXAMINER’S AMENDMENT/REMARKS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David P. Emery on 28 October 2021.

The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS:
1. (currently amended) A centrifugal field-flow fractionation device comprising: an annular rotor that rotates about a rotational axis; a channel member that is provided in the rotor and has therein a channel for a liquid sample extending in an arc shape around the rotational axis, an inlet for the liquid sample to the channel, and an outlet for the liquid sample from the channel; a rotational shaft that rotates with the rotor and has 

5. (currently amended) A centrifugal field-flow fractionation device comprising: an annular rotor that rotates about a rotational axis; a channel member that is provided in the rotor and has therein a channel for a liquid sample extending in an arc shape around the rotational axis, an inlet for the liquid sample to the channel, and an outlet for the liquid sample from the channel; a rotational shaft that rotates with the rotor and has a first channel in communication with the inlet or the outlet along the rotational axis; a fixing portion that is fixed in a state of facing the rotational shaft along the rotational axis and has a second channel in communication with the first channel along the rotational 

6. (currently amended) A centrifugal field-flow fractionation device comprising: an annular rotor that rotates about a rotational axis; a channel member that is provided in the rotor and has therein a channel for a liquid sample extending in an arc shape around the rotational axis, an inlet for the liquid sample to the channel, and an outlet for the liquid sample from the channel; a rotational shaft that rotates with the rotor and has a first channel in communication with the inlet or the outlet along the rotational axis; a fixing portion that is fixed in a state of facing the rotational shaft along the rotational axis and has a second channel in communication with the first channel along the rotational axis; a mechanical seal that has a pair of seal rings in contact with each other and a biasing member, one of the 
*  *  *
The above changes were made to clarify that there is a single pair of seal rings and to remove a typographical error.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Upon consideration of Applicant remarks and claim amendments filed, the arguments are persuasive and the rejection over Welz in view of Mukerji is withdrawn. Claim 1 has been amended to incorporate allowable claim 4, and claims 5 and 6 are rewritten into independent form. Thus, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774